


EXHIBIT 10.7
 
Dated                                                                17
May                                                                2011
 


 
(1)           SEGRO (WINNERSH) LIMITED
 
(2)           EMERGENT PRODUCT DEVELOPMENT UK LIMITED
 


 


 


Deed of variation


 


relating to a lease dated 13 December 1996 made between (1) Slough Properties
Limited and (2) Azur Environmental Limited in respect of 540 IQ Winnersh
Wokingham Berkshire
 


 
 
 


 


 


 


 


 
Eversheds LLP
Tel           0845 497 9797
1 Callaghan Square
Fax           0845 498 7333
Cardiff
Int           +44 29 2047 1147
CF10 5BT
DX           33016 Cardiff
 
www.eversheds.com



 


 

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 




 
 

1
INTERPRETATION
1
2
VARIATION OR SUBSTITUTION OF CLAUSES
1
3
EFFECTIVE DATE
2
4
CONTINUATION OF THE LEASE
2
5
LICENCE TO ALTER
2
6
RENT DEPOSITS
2
7
EXECUTION
2


Schedules
 
1           Variation of Clauses 3
 


 

 
 

--------------------------------------------------------------------------------

 

PARTICULARS
 
Date
17 May 2011
Landlord
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR.
Tenant
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU.
Electrical Works
Has the meaning attributed to that term in an Agreement for Surrender dated 17th
day of May 2011 between the Landlord (1) the Tenant (2)
Lease
A lease of the Property dated 13 December 1996 made between (1) Slough
Properties Limited and (2) Azur Environmental Limited.
Property
Unit 540 Eskdale Road, IQ Winnersh, Wokingham, Berkshire.
Rent Deposit
The amount held in the Account pursuant to the terms of the Rent Deposit Deed
such amount being currently seventy-one thousand two hundred and eighty pounds
(£71,280.00).
Rent Deposit Deed
A rent deposit deed of 06 December 2005 made between (1) Slough Estates
(Winnersh) Limited and (2) Emergent Europe Limited



 


 


 

 
 

--------------------------------------------------------------------------------

 

THIS DEED OF VARIATION is made on the date set out in the Particulars
 
BETWEEN
 
(1)           The Landlord; and
 
(2)           The Tenant;
 
BACKGROUND
 
(A)
The Lease was entered into by the persons whose names appear in the definition
of the Lease in the Particulars.

 
(B)
The parties to this Deed of Variation are now or remain entitled to the benefit
of the Lease and have agreed to vary it on the terms set out in this Deed of
Variation.

 
OPERATIVE PROVISIONS
 
1.  
INTERPRETATION

 
1.1  
Words and expressions defined in the Lease have the same meanings in this Deed
of Variation except to the extent that they are expressly varied by this Deed of
Variation.

 
1.2  
The provisions of the Lease relating to its interpretation apply to this Deed of
Variation except to the extent that they are expressly varied by this Deed of
Variation.

 
1.3  
This Deed is supplemental to the Lease.  A breach of this Deed is to be regarded
as a breach of the Lease and will permit the Landlord to exercise its right of
re-entry under the Lease.

 
1.4  
Sums payable under this Deed will be recoverable as rent in arrears under the
Lease.

 
1.5  
The Particulars form part of this Deed and words and expressions set out in the
Particulars are to be treated as defined terms in this Deed.

 
1.6  
The parties to this Deed do not intend that any of its terms will be enforceable
by virtue of the Contracts (Rights of Third Parties) Act 1999 by any person not
a party to it.

 
2.  
VARIATION OR SUBSTITUTION OF CLAUSES

 
The Lease is to be read and interpreted as if the variations to it in Schedule 1
were set out in full in the Lease.
 
3.  
EFFECTIVE DATE

 
The amendments to the Lease made by this Deed of Variation take effect from and
including the date of this Deed of Variation.
 
4.  
CONTINUATION OF THE LEASE

 
4.1  
The terms of the Lease continue in effect as amended by this Deed of Variation.

 
4.2  
This Deed of Variation does not release any party to it from any breaches of the
Lease existing at the date of this Deed of Variation.

 
5.  
LICENCE TO ALTER

 
The Landlord hereby consents to the Tenant installing an electricity submeter
into the Property and carrying out the Electrical Works.
 
6.  
RENT DEPOSITS

 
The Landlord and the Tenant confirm that the Rent Deposit will continue to be
held in accordance with the terms of the Rent Deposit Deed.
 
7.  
EXECUTION

 
The Landlord and the Tenant have executed this Deed of Variation as a deed and
it is delivered on the date set out in the Particulars.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Variation of Clauses
 
The following clause replaces clause 8 of the Lease:
 
8 “TENANT’S OPTION TO DETERMINE
 
8.1  
In this clause 8 the following expressions have the following meanings:

 
“First Break Date” means 25 November 2012;
 
“Second Break Date” means 25 November 2013;
 
“Third Break Date” means 25 November 2014;
 
“Fourth Break Date” means 25 November 2015; and
 
“Break Date” means any of the above dates
 
8.2  
If the Tenant wishes to determine this lease on any of the Break Dates and shall
give to the Landlord not less than 6 months prior notice in writing expiring on
the relevant Break Date then subject to the pre-conditions in clause 8.3 upon
the expiry of such notice the Term shall immediately cease and determine but
without prejudice to the rights of either party in respect of any antecedent
claim or breach of covenant.

 
8.3  
The pre-conditions are that the Tenant shall:

 
8.3.1  
on or prior to the relevant Break Date vacate the Premises and ensure that any
subleases of the Premises are validly terminated prior to the relevant Break
Date and no subtenants or other third parties remain in occupation of the
Premises;

 
8.3.2  
have paid all the Rent reserved by this Lease up to the relevant Break Date
provided such Rent has been duly demanded not less than 28 days prior to the
relevant Break Date;

 
8.3.3  
on or before the First Break Date pay the sum of £321,000 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the First Break Date;

 
8.3.4  
on or before the Second Break Date pay the sum of £240,000 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the Second Break Date;

 
8.3.5  
or before the Third Break Date pay the sum of £160,500 together with any value
added tax to be paid in addition to and not in substitution for any other sum
payable under this Lease to the Landlord if the Tenant exercises the option to
determine this Lease on the Third Break Date; and

 
8.3.6  
on or before the Fourth Break Date pay the sum of £80,230 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the Fourth Break Date

 
Provided that a cheque drawn on the client account of the Tenant’s solicitors
for the amount of the payment referred to in either of clauses 8.3.3, 8.3.4,
8.3.5 or 8.3.6 and delivered to the registered office of the Landlord on or
before the relevant Break Date shall be sufficient to discharge the obligation
to make the payment.
 
8.4  
Following any determination of this Lease by the Tenant pursuant to clause 8.2
the Landlord shall repay to the Tenant any overpayment of the Rent and insurance
rent for the period beginning on but excluding the relevant Break Date up to and
including the date up to which the Tenant has paid the Rent and the insurance
rent (as the case may be).

 
8.5  
The Landlord may waive any of the pre-conditions set out in clause 8.3 at any
time before the relevant Break Date by written notice to the Tenant.

 
8.6  
On or before the Break Date the Landlord shall, if applicable, provide the
Tenant with a VAT invoice in respect of the payment due pursuant to clause
8.3.3/8.3.4/8.3.5/8.3.6.

 
8.7  
The parties shall act in good faith in relation to these provisions.”

 

 
 

--------------------------------------------------------------------------------

 



 
SIGNED as a deed by SEGRO (WINNERSH) LIMITED acting by a director and its
secretary or two directors
)
)
)
)
     
Director                      
               
Director / Secretary                                           
                 
SIGNED as a deed by EMERGENT PRODUCT DEVELOPMENT UK LIMITED acting by a director
and its secretary or two directors
)
)
)
)
     
Director    /s/Stephen Lockhart
               
Director / Secretary    /s/Emma Wheatley
                 



 


 

 
 

--------------------------------------------------------------------------------

 
